DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “222” has been used to designate both an open side and a closed side.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1406” has been used to designate an aperture, a flexible portion, and an exposed portion.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1520” has been used to designate both a circumference and an aperture.    
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2214” has been used to designate both a detent and a lower portion of the button.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2218” has been used to designate both an upper surface and a detent.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1408" and "1414" have both been used to designate a locking ring.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1806/1808" and "1810/1812" have both been used to designate flaps.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2406" and "2412" have both been used to designate a bottleneck.
The drawings are objected to because:
In Fig. 14(d), reference number 1416 appears to be in the wrong place;
In Fig. 15(d), reference number 1520 appears to be in the wrong place;
In Fig 16(b) is supposed to show an inner bead or detent (1610), however there does not appear one shown.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66, 69, 73, and 74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirota (US 2011/0155684).
Regarding Claim 66

	Sirota teaches a valve assembly for use with a drinking vessel (below –3), the valve assembly comprising: a base (15); a sealing body (5) arranged to move between a sealed (Fig. 3) and an unsealed (Fig. 11B) position, the sealing body including a lower surface (Fig. 7, 55) having an outer periphery and a cylindrical wall (60) extending from the lower surface; and a plurality of spaced channels (25) disposed between the base and the sealing body and extending radially towards the outer periphery of the sealing body; wherein the plurality of spaced channels 


    PNG
    media_image1.png
    663
    470
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    521
    313
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    832
    497
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    365
    336
    media_image4.png
    Greyscale


Regarding Claim 69

	Sirota teaches the sealing body (5) is arranged to move between the sealed (Fig. 3) and unsealed (Fig. 11B) position based on a pressure difference across the sealing body (Paragraph [0037]).

Regarding Claim 73

	Sirota teaches at least one of the plurality of spaced channels (25) is formed in the base (15), as can be seen in Fig. 4 and Fig. 11B above (Paragraph [0022]).

Regarding Claim 74

	Sirota teaches the base (15) and sealing body (5) have complementary shapes, as can be seen in the figures above.

Allowable Subject Matter
Claims 67, 68, 70-72, and 75-77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Sirota (shown above) – teaches a significant portion of the Applicant’s claimed invention. However, Sirota does not teach the cylindrical wall of the sealing body further comprises an upper inner portion and an annular skirt, wherein the annular skirt extends downwardly from the upper inner portion so as to define a central aperture; the cylindrical wall further comprises a lower inner portion having a frustoconical shape; at least one of the plurality of spaced channels is formed in the sealing body; the base is arranged to be removably coupled .
Claims 78-84 are allowed.
The following is an examiner’s statement of reasons for allowance: Closest prior art – Sirota (shown above) teaches a significant portion of the Applicant’s claimed invention, as can be seen above. However, with regards to claim 78, Sirota does not teach the cylindrical wall having an upper inner portion, wherein an annular skirt extends downwardly from the upper inner portion of the cylindrical wall so as to define a central aperture; a plurality of spaced channels disposed about the lower surface of the sealing member and extending in a radially outward direction; a base member having a bowl shaped configuration including an upper rim and an inner frustoconical wall extending downwardly from the rim; and an annular base portion depending from the inner frustoconical wall and removably coupled to a bottom portion of the drinking vessel. With regards to claim 80, Sirota does not teach the base member removably coupled to a drinking container; and at least one channel disposed about the lower surface of the sealing member and extending radially toward the outer periphery of the sealing member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733